JULIA SMITH GIBBONS, Circuit Judge.
Plaintiff-Appellee Robert Crail appeals the decision of the district court to grant the motion to dismiss filed by DefendantAppellee, Best Buy, Co., Inc. (“Best Buy”). After carefully reviewing the record, the applicable law, the parties’ briefs, and having had the benefit of oral argument, we find that the district court’s opinion carefully and correctly sets out the undisputed facts and the governing law. Because this court’s issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, we affirm on the basis of the district court’s well-reasoned order of September 17, 2007, 2007 WB 2726102, granting Best Buy’s motion • to dismiss.